Russell, J.
Motion for an order confirming an award resultant upon an agreed submission of the controversy to be administered by the American Arbitration Association. The award was in favor of defendant in the sum of $331. Nothing was alluded to as to either costs, disbursements or interest in the agreement to arbitrate, nor did the award in any manner allude to any such item. In the absence of such elements this court has no power to award any of such items. (Van Alstyne v. Wimple, 4 Cow. 547; 10 Carmody Prac. § 1278.)
The defendant, however, claims that inasmuch as his arbitration agreement contained this wording: “ That a judgment of The City Court of The City of New York, County of Kings, may be entered upon such award,” by virtue of this order of confirmation of the award dismissing plaintiff’s complaint in a stated sum of money, the defendant is to be allowed to tax costs and disbursements as upon any other judgment for like sum. With this the court is not in accord. (Matter of Weeks, 153 Misc. 211.) It has but the power upon such an application under circumstances mentioned to allow in its discretion only costs and disbursements attendant upon the motion. (Civ. Prac. Act, § 1464.)
Motion granted, with ten dollars costs. Submit order.